DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to applicant’s RCE filed on 11/30/22.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11, 19 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 11 requires an opening force applied from an outside to the lid, to open or close it, and wherein the detector maintains the closed state “even the opening force is applied”. At the instant, the limitation is indefinite since the claim fails to define what is this opening force. At the instant, the opening force could be applied by hand or using a prying tool. If a tool is used, then the lid is not maintained in the closed state.
Therefore, in order to continue the examination, the claim limitation will be interpreted as a “normal opening force”, in other words, just routine operation, nothing extreme. Correction is required. 

Claims 19 and 20 require that the controller is configured to facilities a supply power to the water droplet detector at least from when an ignition of the vehicle is turned off and to when the charging lid is locked.
At the instant, it is unclear how a controller can facility supply any energy since the controller is not a power station or backup battery. 
As described, page 14, the controller 24 is constituted by a semiconductor integrated circuit including a central processing unit (CPU), a read-only memory (ROM) that stores programs and so on, a random-access memory (RAM) serving as a work area, and so on. Therefore, a broad interpretation will be given. Correction is required.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 9, 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over KR 101875437 (KR 437) in view of DE 102005052635 to Moritz.

    PNG
    media_image1.png
    757
    958
    media_image1.png
    Greyscale

KR 437 discloses a vehicle that comprises a charging lid (130) configured to cover a charging port (120) of an inlet in an openable and closable manner; a water droplet detector (not shown) configured to detect water droplets on the vehicle; and a controller (ECU) in communication with the detector.
The controller (ECU) is configured to release a lock of the charging lid when an access key configured to wirelessly communicate with the vehicle and provide an instruction to lock or unlock a door of the vehicle is present near the vehicle or when an unlock condition for keeping the door unlocked is satisfied. 


However, KR 437 fails to disclose that the water droplet detector is configured to signal the controller, so that the controller locks the charging lid in a closed state, regardless of whether the unlock condition is satisfied.

Moritz teaches that it is well known in the art to provide a water droplet detector (sensor 6) that will detect water droplets (rain) and communicate it to a control unit (2). The control unit is also in communication with a door or flaps position. If rain is detected, the flaps or doors, by actuators (9), will change the position to a closed state, regardless of whether the unlock condition is satisfied (until the detector stop sensing the rain).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the water droplet detector described by KR 437, as one that will position the lid in a closed state, as taught by Moritz, in order to prevent opening of the lid and allow water to enter the port.

KR 437 also fails to disclose that the water droplet detector is an image capturing device. 
Moritz teaches that it is well known in the art to provide a detector as an image capturing device (sensor 4, video or image sensor) that is configured to “detect” water droplets on a basis of an image captured by the image capturing device (when the sensor 4 capture the position of the door, if is raining then it will be captured).
The image capturing device is capable of obtaining images at different times and seeing one or more directions in which the droplet runs (by taking different images at different times you can see how the droplet moves).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the detector described by KR 437 as an image capturing device, as taught by Moritz, in order to have “an image” of the droplet detection.

In combination, KR 437, as modified by Moritz, will teach that the closed state is maintained even when a force is applied from outside (minor force).

In combination, KR 437, as modified by Moritz, will teach that the water droplet detector detects the water droplets contacting a separate part of the vehicle than the charging lid (sensor can be positioned at any convenient point of the vehicle).


Claims 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over KR 101875437 (KR 437) in view of DE 102005052635 to Moritz and further in view of US Pat No 7,026,861 to Steenwyk.
KR 437, as modified by Moritz, fails to disclose that the controller is configured to obtain position information indicating a position of the vehicle and to enable the water droplet detector to detect water droplets when the vehicle is at a position at which washing is to take place.
KR 437 disclose that the controller (ECU) is in communication with a vehicle position sensor (wheel speed and acceleration sensors are configured to detect if the vehicle is in motion or in a stop position).
Steenwyk teaches that it is well known in the art to provide a controller (26c) in communication with a water droplet detector (28) that is capable of detect either rain drops or water drops in a carwash and maintain the door latches in a closed state (col 4 line 47).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the controller described by KR 437, as modified by Moritz, with a detector capable of detecting rain drops and water drops in a carwash, as taught by Steenwyk, in order to and maintain the lid in a closed state.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over KR 101875437 (KR 437) in view of DE 102005052635 to Moritz and further in view of US Pat No 8,720,968to Zalan et al (Zalan).
KR 437, as modified by Moritz, fails to disclose that the closed state includes sealing the charging port.

    PNG
    media_image2.png
    721
    882
    media_image2.png
    Greyscale

Zalan teaches that it is well known in the art to seal a charging port when a lid (101) is in a closed state by means of a sealing member (305).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the closing state described by KR 437, as modified by Moritz, sealed, as taught by Zalan, in order to prevent water, dirt, etc. from entering the port.

Claims 14, and 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over KR 101875437 (KR 437) in view of DE 102005052635 to Moritz and further in view of US Pat No 7,646,889 to Tsukamoto. 
As to claims 13-16, KR 437, as modified by Moritz, fails to disclose that the image capturing device is combined with an external environmental recognition device configured to recognize the water droplets on a surface of the vehicle on a basis of a plurality of brightness images captured at different times by the image capturing device. 
KR 437, as modified by Moritz, teaches an image capturing device (4) that will obtain an image of water droplets (when the sensor 4 capture the position of the door, if is raining then it will be captured).

    PNG
    media_image3.png
    750
    1559
    media_image3.png
    Greyscale

Tsukamoto teaches that it is well known in the art to provide a rain sensor (fig 2), that comprises an image capturing device (camera 20) that is combined with an external environmental recognition device (30-50) configured to recognize the water droplets on a surface of the vehicle on a basis of a plurality of brightness images captured at different times by the image capturing device in order to perform a desired function.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the image capturing device described by KR 437, as modified by Moritz, combined with an external environmental recognition device, as taught by Tsukamoto, in order to detect if is raining by images captured.

As to claims 17 and 18, Tsukamoto teaches that the controller is capable of determine if the water droplets are from rain (step S108) or is from something else, that can be washing the car (step S110)

Claims 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over KR 101875437 (KR 437) in view of DE 102005052635 to Moritz and further in view of US Pat No 9,663,127 to Palmer et al (Palmer).
KR 437, as modified by Moritz, fails to disclose the use of a backup power to supply power to the detector when an ignition of the vehicle is turned off and the lid is locked.

    PNG
    media_image4.png
    644
    881
    media_image4.png
    Greyscale

Palmer teaches that it is well known in the art to provide a system (10) for detecting and event, wherein the system comprises a backup power system (20) configured to provide power to the system in the event the power is ceased (like ignition being turned off, col 7 line 19).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the device described by KR 437, as modified by Moritz, with a backup power system, as taught by Palmer, in order to keep the power supply in the event the ignition is turned off.



Allowable Subject Matter
Claims 21 and 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
With respect to the previous 112 2nd paragraph rejection to claim 10, the current amendment overcomes the issue.

With respect to the previous 112 2nd paragraph rejection to claims 11, 19 and 20, the current amendment does not overcome the issues and the rejections are maintained.

With respect to the prior art rejection, the applicant amends the claims to incorporate the limitation that the image capturing device is capable of obtaining images at different times and seeing one or more directions in which the droplet runs.
At the instant, the image capturing device teach by Moritz device is capable of obtaining images at different times and seeing one or more directions in which the droplet runs; by taking different images at different times you can see how the droplet moves.
Therefore, the rejection is maintained.

As to new claims 21 and 22, after further review and examination, the claims presents allowable subject matter.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS LUGO whose telephone number is (571)272-7058. The examiner can normally be reached M-F 9-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571)272-7376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Carlos Lugo/
Primary Examiner
Art Unit 3675



December 8, 2022